Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments/remarks, see pages 10 – 11, filed 09/15/2022, with respect to 35 U.S.C 102 rejection of Claims 1-3 and 11-14 and 35 U.S.C 103 rejection of Claims 4-10 and 15-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-8, 11-14, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US PG PUB 20180293983), hereinafter "Choi", in views of Byun et al. (US PG PUB 20190267001), hereinafter "Byun".
Regarding Claim 1, Choi discloses:
A content recommendation method (i.e. method for recommending a chat bot capable of providing the content corresponding to the user’s input) (Fig. 1 and ¶ 0264) comprising: 
calling a first chatbot to a chatroom based on a first user interaction with the chatroom (i.e. the electronic device 10 may call at least one CP chatbot [i.e. a first chatbot] to messaging application [i.e. a chatroom] based on a natural language input from a user [i.e. a first user interaction] received through a messaging application [i.e. with the chatroom]; For example, user U may explicitly request the master chatbot M [i.e. based on a first user interaction with the chatroom] to invite [i.e. calling] a cafe chatbot C#1 [i.e. a chatbot]) (801 & 802 – Fig. 8, Fig. 9, ¶ 0158 – 0159, ¶ 0171 – 0172 and ¶ 0270).
However, Choi does not explicitly disclose:
providing a first content corresponding to a first type of content based on a second user interaction indicating selection of a first selectable user interface element provided in a first interactive message received from the first chatbot in the chatroom while the first chatbot is in the chatroom; 
calling a second chatbot to the chatroom which provides a second type of content that is different from the first type; and 
displaying a second interactive message from the second chatbot in the chatroom identifying a recommended content corresponding to the first content and comprising a second selectable user interface element.
On the other hand, in the same field of endeavor, Byun taches:
providing a first content corresponding to a first type of content based on a second user interaction indicating selection of a first selectable user interface element provided in a first interactive message received from the first chatbot in the chatroom while the first chatbot is in the chatroom (i.e. the user may select “NANKAI OSAKA” [i.e. a second user interaction indicating selection] from available hotel information 1513 [i.e. a first selectable user interface element] provided in the selectable response [i.e. a first interactive message] received from hotel reservation chatbot [i.e. the first chatbot] in the chatroom during the conversation with the hotel reservation chatbot [i.e. while the first chatbot is in the chatroom]; Based on the user selection on “NANKAI OSAKA” [i.e. based on a second user interaction indicating selection of a first selectable user interface element], a message, e.g. NANKAI OSAKA! [i.e. a first content], associated with a particular context information, e.g. Osaka, may be provided in the chatroom; the message “NANKAI OSAKA! [i.e. the first content] is related to Hotel reservation [i.e. a first type of content]) (Fig. 8A, 1513 – Fig. 15, ¶ 0186 and ¶ 0211 - 0212); 
calling a second chatbot to the chatroom which provides a second type of content that is different from the first type (i.e. rental car chatbot [i.e. a second chatbot] may be invited/called to the chat room, wherein the rental car chatbot [i.e. a second chatbot] provides rental car booking [i.e. a second type of content] which is different from the Hotel reservation [i.e. the first type]) (732 – Fig. 8A, 1522 & 1523 – Fig. 15 and ¶ 0213 - 0215); and 
displaying a second interactive message from the second chatbot in the chatroom identifying a recommended content corresponding to the first content and comprising a second selectable user interface element (i.e. a response 1524 [i.e. a second interactive message] from the rental car chatbot [i.e. the second chatbot] may be displayed in the chatroom; the response 1524 includes a list of selectable recommended contents [i.e. a second selectable user interface element], e.g. OSAKA SMALL SUV $100/Day, OSAKA LUXURY SEDAN $150/Day, etc. [i.e. a recommended content], and the recommended contents, e.g. OSAKA LUXURY SEDAN $150/Day [i.e. Luxury sedan rental at the City of Osaka], are corresponding to the message “NANKAI OSAKA! [i.e. the first content] associated with context information, e.g. Osaka) (1524 & 1525 – Fig. 15 and ¶ 0215 - 0216).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Choi to include the feature for providing a first content corresponding to a first type of content based on a second user interaction indicating selection of a first selectable user interface element provided in a first interactive message received from the first chatbot in the chatroom while the first chatbot is in the chatroom; calling a second chatbot to the chatroom which provides a second type of content that is different from the first type; and displaying a second interactive message from the second chatbot in the chatroom identifying a recommended content corresponding to the first content and comprising a second selectable user interface element as taught by Byun so that a second chatbot which is different from the first chatbot may be invited/called to the chatroom for recommending related contents specialized by the second chatbot (732 – Fig. 8A, 1522 & 1523 – Fig. 15 and ¶ 0213 - 0215).




Regarding Claim 2, Choi and Byun disclose, in particular Choi teaches:
wherein the first user interaction comprises any one or any combination of an input of a keyword for triggering the first chatbot or a menu selection in the chatroom (i.e. user U may explicitly request [i.e. the first user interaction] the master chatbot M to invite a cafe chatbot C#1 [i.e. an input of a keyword for triggering the first chatbot]) (2101 – Fig. 21 and ¶ 0270).

Regarding Claim 3, Choi and Byun disclose, in particular Choi teaches:
analyzing content or a pattern of a message in the chatroom (i.e. the master chatbot may analyze the context [i.e. a pattern of a message] of the natural language input [i.e. a message] by using the NLU / natural language understanding [i.e. analyzing content of a message]) (¶ 0229); and 
identifying the first user interaction based on a result of the analyzing (i.e. the master chatbot M may identify the meaning of the user’s input, e.g. “Please call Café Chatbot # 1” [i.e. the first user interaction], based on the NLU [i.e. a result of the analyzing]) (2101 – Fig. 21, ¶ 0229 and ¶ 0270).

Regarding Claim 7, Choi and Byun disclose, in particular Byun teaches:
wherein the calling of the second chatbot comprises selecting the second chatbot from among a plurality of chatbots (i.e. when a chatbot currently providing a specified service is not capable of performing the task corresponding to a user utterance, the intelligent server 700 may determine [i.e. select] at least one [i.e. from among a plurality of chatbots] other chatbot [i.e. the second chatbot] for performing the task) (¶ 0210).
The motivation to combine the references is similar to that of Claim 1.

Regarding Claim 8, Choi and Byun disclose, in particular Byun teaches:
wherein the calling of the second chatbot comprises selecting the second chatbot from among a plurality of chatbots based on any one or any combination of the first type of content, information included in the first content, a chatbot popularity, and information related to a user (i.e. the rental car chatbot is selected and invited/called based on the user’s request for making reservation for rental car [i.e. information related to a user]) (Fig. 15, ¶ 0210 and ¶ 0213).
The motivation to combine the references is similar to that of Claim 1.


Regarding Claim 11, Choi discloses:
A non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause the processor to control a content recommendation method (Fig. 25, Fig 26 and ¶ 0345 – 0346), 
the content recommendation method comprising: calling a fist chatbot to a chatroom based on a first user interaction with the chatroom (i.e. the electronic device 10 may call at least one CP chatbot [i.e. a chatbot] to messaging application [i.e. a chatroom] based on a natural language input from a user [i.e. a first user interaction] received through a messaging application [i.e. with the chatroom]; For example, user U may explicitly request the master chatbot M [i.e. based on a first user interaction with the chatroom] to invite [i.e. calling] a cafe chatbot C#1 [i.e. a chatbot]) (801 & 802 – Fig. 8, Fig. 9, ¶ 0158 – 0159, ¶ 0171 – 0172 and ¶ 0270).
However, Choi does not explicitly disclose:
providing a first content corresponding to a first type of content based on a second user interaction indicating selection of a first selectable user interface element provided in a first interactive message received from the first chatbot in the chatroom while the first chatbot is in the chatroom; 
calling a second chatbot to the chatroom which provides a second type of content that is different from the first type; and 
displaying a second interactive message from the second chatbot in the chatroom identifying a recommended content corresponding to the first content and comprising a second selectable user interface element.
On the other hand, in the same field of endeavor, Byun taches:
providing a first content corresponding to a first type of content based on a second user interaction indicating selection of a first selectable user interface element provided in a first interactive message received from the first chatbot in the chatroom while the first chatbot is in the chatroom (i.e. the user may select “NANKAI OSAKA” [i.e. a second user interaction indicating selection] from available hotel information 1513 [i.e. a first selectable user interface element] provided in the selectable response [i.e. a first interactive message] received from hotel reservation chatbot [i.e. the first chatbot] in the chatroom during the conversation with the hotel reservation chatbot [i.e. while the first chatbot is in the chatroom]; Based on the user selection on “NANKAI OSAKA” [i.e. based on a second user interaction indicating selection of a first selectable user interface element], a message, e.g. NANKAI OSAKA! [i.e. a first content], associated with a particular context information, e.g. Osaka, may be provided in the chatroom; the message “NANKAI OSAKA! [i.e. the first content] is related to Hotel reservation [i.e. a first type of content]) (Fig. 8A, 1513 – Fig. 15, ¶ 0186 and ¶ 0211 - 0212); 
calling a second chatbot to the chatroom which provides a second type of content that is different from the first type (i.e. rental car chatbot [i.e. a second chatbot] may be invited/called to the chat room, wherein the rental car chatbot [i.e. a second chatbot] provides rental car booking [i.e. a second type of content] which is different from the Hotel reservation [i.e. the first type]) (732 – Fig. 8A, 1522 & 1523 – Fig. 15 and ¶ 0213 - 0215); and 
displaying a second interactive message from the second chatbot in the chatroom identifying a recommended content corresponding to the first content and comprising a second selectable user interface element (i.e. a response 1524 [i.e. a second interactive message] from the rental car chatbot [i.e. the second chatbot] may be displayed in the chatroom; the response 1524 includes a list of selectable recommended contents [i.e. a second selectable user interface element], e.g. OSAKA SMALL SUV $100/Day, OSAKA LUXURY SEDAN $150/Day, etc. [i.e. a recommended content], and the recommended contents, e.g. OSAKA LUXURY SEDAN $150/Day [i.e. Luxury sedan rental at the City of Osaka], are corresponding to the message “NANKAI OSAKA! [i.e. the first content] associated with context information, e.g. Osaka) (1524 & 1525 – Fig. 15 and ¶ 0215 - 0216).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable medium of Choi to include the feature for providing a first content corresponding to a first type of content based on a second user interaction indicating selection of a first selectable user interface element provided in a first interactive message received from the first chatbot in the chatroom while the first chatbot is in the chatroom; calling a second chatbot to the chatroom which provides a second type of content that is different from the first type; and displaying a second interactive message from the second chatbot in the chatroom identifying a recommended content corresponding to the first content and comprising a second selectable user interface element as taught by Byun so that a second chatbot which is different from the first chatbot may be invited/called to the chatroom for recommending related contents specialized by the second chatbot (732 – Fig. 8A, 1522 & 1523 – Fig. 15 and ¶ 0213 - 0215).


Regarding Claim 12, Choi discloses:
A computer apparatus (Fig. 1 and ¶ 0047 – 0052)
comprising: at least one memory configured to store computer-readable instructions; and at least one processor configured to execute the computer-readable instructions (i.e. computer readable storing instructions executable by processor) (Fig. 4, Fig. 25, ¶ 0082 and ¶ 0345 – 0346) to: 
call a first chatbot to a chatroom based on a first user interaction with the chatroom (i.e. the electronic device 10 may call at least one CP chatbot [i.e. a chatbot] to messaging application [i.e. a chatroom] based on a natural language input from a user [i.e. a first user interaction] received through a messaging application [i.e. with the chatroom]; For example, user U may explicitly request the master chatbot M [i.e. based on a first user interaction with the chatroom] to invite [i.e. calling] a cafe chatbot C#1 [i.e. a chatbot]) (801 & 802 – Fig. 8, Fig. 9, ¶ 0158 – 0159, ¶ 0171 – 0172 and ¶ 0270).
However, Choi does not explicitly disclose:
provide a first content corresponding to a first type of content based on a second user interaction indicating selection of a first selectable user interface element provided in a first interactive message received from the first chatbot in the chatroom while the first chatbot is in the chatroom; 
call a second chatbot to the chatroom which provides a second type of content that is different from the first type; and 
display a second interactive message from the second chatbot in the chatroom identifying a recommended content corresponding to the first content and comprising a second selectable user interface element.
On the other hand, in the same field of endeavor, Byun taches:
provide a first content corresponding to a first type of content based on a second user interaction indicating selection of a first selectable user interface element provided in a first interactive message received from the first chatbot in the chatroom while the first chatbot is in the chatroom (i.e. the user may select “NANKAI OSAKA” [i.e. a second user interaction indicating selection] from available hotel information 1513 [i.e. a first selectable user interface element] provided in the selectable response [i.e. a first interactive message] received from hotel reservation chatbot [i.e. the first chatbot] in the chatroom during the conversation with the hotel reservation chatbot [i.e. while the first chatbot is in the chatroom]; Based on the user selection on “NANKAI OSAKA” [i.e. based on a second user interaction indicating selection of a first selectable user interface element], a message, e.g. NANKAI OSAKA! [i.e. a first content], associated with a particular context information, e.g. Osaka, may be provided in the chatroom; the message “NANKAI OSAKA! [i.e. the first content] is related to Hotel reservation [i.e. a first type of content]) (Fig. 8A, 1513 – Fig. 15, ¶ 0186 and ¶ 0211 - 0212); 
call a second chatbot to the chatroom which provides a second type of content that is different from the first type (i.e. rental car chatbot [i.e. a second chatbot] may be invited/called to the chat room, wherein the rental car chatbot [i.e. a second chatbot] provides rental car booking [i.e. a second type of content] which is different from the Hotel reservation [i.e. the first type]) (732 – Fig. 8A, 1522 & 1523 – Fig. 15 and ¶ 0213 - 0215); and 
display a second interactive message from the second chatbot in the chatroom identifying a recommended content corresponding to the first content and comprising a second selectable user interface element (i.e. a response 1524 [i.e. a second interactive message] from the rental car chatbot [i.e. the second chatbot] may be displayed in the chatroom; the response 1524 includes a list of selectable recommended contents [i.e. a second selectable user interface element], e.g. OSAKA SMALL SUV $100/Day, OSAKA LUXURY SEDAN $150/Day, etc. [i.e. a recommended content], and the recommended contents, e.g. OSAKA LUXURY SEDAN $150/Day [i.e. Luxury sedan rental at the City of Osaka], are corresponding to the message “NANKAI OSAKA! [i.e. the first content] associated with context information, e.g. Osaka) (1524 & 1525 – Fig. 15 and ¶ 0215 - 0216).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Choi to include the feature for providing a first content corresponding to a first type of content based on a second user interaction indicating selection of a first selectable user interface element provided in a first interactive message received from the first chatbot in the chatroom while the first chatbot is in the chatroom; calling a second chatbot to the chatroom which provides a second type of content that is different from the first type; and displaying a second interactive message from the second chatbot in the chatroom identifying a recommended content corresponding to the first content and comprising a second selectable user interface element as taught by Byun so that a second chatbot which is different from the first chatbot may be invited/called to the chatroom for recommending related contents specialized by the second chatbot (732 – Fig. 8A, 1522 & 1523 – Fig. 15 and ¶ 0213 - 0215).

Regarding Claim 13, Choi and Byun disclose, in particular Choi teaches:
wherein the first user interaction comprises any one or any combination of an input of a keyword for triggering the first chatbot or a menu selection in the chatroom (i.e. user U may explicitly request [i.e. the first user interaction] the master chatbot M to invite a cafe chatbot C#1 [i.e. an input of a keyword for triggering the first chatbot]) (2101 – Fig. 21 and ¶ 0270).



Regarding Claim 14, Choi and Byun disclose, in particular Choi teaches:
analyze content or a pattern of a message in the chatroom (i.e. the master chatbot may analyze the context [i.e. a pattern of a message] of the natural language input [i.e. a message] by using the NLU / natural language understanding [i.e. analyzing content of a message]) (¶ 0229); and 
identify the first user interaction based on a result of the analyzing (i.e. the master chatbot M may identify the meaning of the user’s input, e.g. “Please call Café Chatbot # 1” [i.e. the first user interaction], based on the NLU [i.e. a result of the analyzing]) (2101 – Fig. 21, ¶ 0229 and ¶ 0270).

Regarding Claim 18, Choi and Byun disclose, in particular Byun teaches:
Wherein the at least one processor configured to select the second chatbot from among a plurality of chatbots linkable with the first chatbot (i.e. when a chatbot currently providing a specified service is not capable of performing the task corresponding to a user utterance, the intelligent server 700 may determine [i.e. select] at least one [i.e. from among a plurality of chatbots] other chatbot [i.e. the second chatbot] for performing the task; For example, the hotel chatbot my ask whether the user wants it to invite [i.e. linkable with the first chatbot] the rental car chatbot [i.e. the second chatbot from among a plurality of chatbots linkable with the first chatbot]) (¶ 0210).
The motivation to combine the references is similar to that of Claim 12.



Regarding Claim 19, Choi and Byun disclose, in particular Byun teaches:
wherein the at least one processor is further configured to select the other second chatbot from among a plurality of chatbots based on any one or any combination of the first type of content, information included in the first content, a chatbot popularity, and information related to a user (i.e. the rental car chatbot is selected and invited/called based on the user’s request for making reservation for rental car [i.e. information related to a user]) (Fig. 15, ¶ 0210 and ¶ 0213).
The motivation to combine the references is similar to that of Claim 12.

Regarding Claim 21, Choi and Byun disclose, in particular Byun teaches:
providing the recommended content as second content based on a third user interaction indicating selection of the second selectable user interface element (i.e. the response 1524 includes a list of selectable recommended chatbots/contents, e.g. EC - OSAKA SMALL SUV $100/Day, CV - OSAKA LUXURY SEDAN $150/Day, etc. [i.e. a recommended content]; the user may select one of the listed chatbots/contents, e.g. CV – OSAKA LUXURY SEDAN $150/Day of the CV chatbot [i.e. a third user interaction indicating selection of the second selectable user interface element]; Based on the user’s selection on “CV chatbot” [i.e. the recommended content] a message 1525 from CV chatbot [i.e. a second content] may be displayed in the chatroom) (1524 & 1525 – Fig. 15 and ¶ 0215 - 0216)
The motivation to combine the references is similar to that of Claim 12.



Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in views of Byun as applied to claims 1 and 12 above, and further in view of Lee et al. ("Exploring the “Magic” of Algorithmic Predictions with Technology-Mediated Tarot Card Readings."), hereinafter "Lee".
Regarding Claim 4, Choi and Byun disclose all the features with respect to Claim 1 as described above.
However, the combination of Choi and Byun does not explicitly disclose:
wherein the first selectable user interface element is one from among first card selection user interface elements for selection of a specific tarot card from among a plurality of tarot cards as a selected tarot card, and a second card selection user interface element for random selection of the selected tarot card, and wherein the providing the first content comprises providing fortune information based on the selected tarot card.
On the other hand, in the same field of endeavor, Lee teaches:
wherein first selectable user interface element is one from among first card selection user interface elements for selection of a specific tarot card from among a plurality of tarot cards as a selected tarot card, and a second card selection user interface element for random selection of the selected tarot card (i.e. chatbot interface for selection of specific tarot cards [i.e. first selectable user interface element] selects the tarot cards [i.e. selection of a specific tarot card from among a plurality of tarot cards as a selected tarot card]) (last ¶ of page 11, last ¶ of page 13 and page 30), and 
a second card selection user interface element for random selection of the selected tarot card (i.e. tarot cards are selected based on the sentiment scales calculated from words of the user’s speech [i.e. random selection]) (last ¶ of page 15 and page 34), and 
wherein the providing the first content comprises providing fortune information based on the selected tarot card (i.e. chatbot may provide the user with his/her past, present and future [i.e. providing the first content comprises providing fortune information] based on the selected tarot cards) (page 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Choi and Byun to include the feature wherein the first selectable user interface element is one from among first card selection user interface elements for selection of a specific tarot card from among a plurality of tarot cards as a selected tarot card, and a second card selection user interface element for random selection of the selected tarot card, and wherein the providing the first content comprises providing fortune information based on the selected tarot card as taught by Lee in order to incorporate a chatbot with tarot reading functionality to the method/system (last ¶ of page 11 and page 30).


Regarding Claim 15, Choi and Byun discloses all the features with respect to Claim 12 as described above.
However, the combination of Choi and Byun does not explicitly disclose:
wherein the first selectable user interface element is one from among first card selection user interface elements for selection of a specific tarot card from among a plurality of tarot cards as a selected tarot card, and a second card selection user interface element for random selection of the selected tarot card, and wherein the at least one processor is further configured to provide the fortune information based on the selected tarot card as the first content.
On the other hand, in the same field of endeavor, Lee teaches:
wherein first selectable user interface element is one from among first card selection user interface elements for selection of a specific tarot card from among a plurality of tarot cards as a selected tarot card, and a second card selection user interface element for random selection of the selected tarot card (i.e. chatbot interface for selection of specific tarot cards [i.e. first selectable user interface element] selects the tarot cards [i.e. selection of a specific tarot card from among a plurality of tarot cards as a selected tarot card]) (last ¶ of page 11, last ¶ of page 13 and page 30), and 
a second card selection user interface element for random selection of the selected tarot card (i.e. tarot cards are selected based on the sentiment scales calculated from words of the user’s speech [i.e. random selection]) (last ¶ of page 15 and page 34), and 
wherein the at least one processor is further configured to provide the fortune information based on the selected tarot card as the first content (i.e. chatbot may provide the user with his/her past, present and future [i.e. providing the first content comprises providing fortune information] based on the selected tarot cards) (page 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Choi and Byun to include the feature wherein the first selectable user interface element is one from among first card selection user interface elements for selection of a specific tarot card from among a plurality of tarot cards as a selected tarot card, and a second card selection user interface element for random selection of the selected tarot card, and wherein the at least one processor is further configured to provide the fortune information based on the selected tarot card as the first content as taught by Lee in order to incorporate a chatbot with tarot reading functionality to the method/system (last ¶ of page 11 and page 30).



Claim(s) 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in views of Byun as applied to claims 1 and 12 above, and further in view of Uppala et al. (US PG PUB 20190089655), hereinafter "Uppala".
Regarding Claim 9, Choi and Byun disclose all the features with respect to Claim 1 as described above.
However, the combination of Choi and Byun does not explicitly disclose:
providing an evaluation user interface; and providing user feedback information corresponding to the recommended content to the second chatbot based on interactions with the evaluation user interface.
On the other hand, in the same field of endeavor, Uppala teaches:
providing an evaluation user interface (i.e. user ratings [i.e. interface for rating / evaluation must be provided] may be associated to bots) (¶ 0084 and ¶ 0147); and 
providing user feedback information corresponding to the recommended content to the second chatbot based on interactions with the evaluation user interface (i.e. metadata indicating rating score [i.e. user feedback information based on interactions with the evaluation user interface] associated with a given bot [i.e. the recommended content] may be provided to other bots) (¶ 0146 - 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Choi and Byun to include the feature for providing an evaluation user interface; and providing user feedback information corresponding to the recommended content to the second chatbot based on interactions with the evaluation user interface as taught by Uppala in order to implement a system with a plurality of specialized chatbot that can activated through the delegation of a current chatbot that is interacting with the user based on the user’s needs (Fig 3, ¶ 0034 and ¶ 0039 - 0040).

Regarding Claim 10, Choi, Byun and Uppala disclose, in particular Uppala teaches:
wherein the user feedback information is used to obtain a popularity ranking of the recommended content or a matching score between the first content and the recommended content (i.e. The feature-providing component 514 can generate a ratings-based feature [i.e. a popularity ranking] for the candidate BOT [i.e. the recommended content] based on an average rating that users have given [i.e. the user feedback information] the candidate BOT) (¶ 0084).
The motivation to combine the references is similar to that of Claim 9.




Regarding Claim 20, Choi and Byun disclose all the features with respect to Claim 12 as described above.
However, the combination of Choi and Byun does not explicitly disclose:
wherein the at least one processor is further configured to: provide an evaluation user interface; and provide user feedback information corresponding to the recommended content to the second chatbot based on interactions with the evaluation user interface, and wherein the user feedback information is used to calculate a popularity ranking of the recommended content or a matching score between the first content and the recommended content.
On the other hand, in the same field of endeavor, Uppala teaches:
wherein the at least one processor is further configured to: provide an evaluation user interface (i.e. user ratings [i.e. interface for rating / evaluation must be provided] may be associated to bots) (¶ 0084 and ¶ 0147); and 
p provide user feedback information corresponding to the recommended content to the second chatbot based on interactions with the evaluation user interface (i.e. metadata indicating rating score [i.e. user feedback information based on interactions with the evaluation user interface] associated with a given bot [i.e. the recommended content] may be provided to other bots) (¶ 0146 - 0147), and
wherein the user feedback information is used to calculate a popularity ranking of the recommended content or a matching score between the first content and the recommended content (i.e. The feature-providing component 514 can generate a ratings-based feature [i.e. a popularity ranking] for the candidate BOT [i.e. the recommended content] based on an average rating that users have given [i.e. the user feedback information] the candidate BOT) (¶ 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of Choi and Byun to include the feature wherein the at least one processor is further configured to: provide an evaluation user interface; and provide user feedback information corresponding to the recommended content to the second chatbot based on interactions with the evaluation user interface, and wherein the user feedback information is used to calculate a popularity ranking of the recommended content or a matching score between the first content and the recommended content as taught by Uppala in order to implement a system with a plurality of specialized chatbot that can activated through the delegation of a current chatbot that is interacting with the user based on the user’s needs (Fig 3, ¶ 0034 and ¶ 0039 - 0040).


Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451